Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Terminal Disclaimer
1.	The terminal disclaimer filed on 02/11/2019 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9201895 and 9898500 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Park et al., U. S. Patent Publication No. 2010/0325199 and Evans et al., U. S. Patent Publication No. 2012/0079606) do not teach nor disclose in detail determining, by the electronic device, network performance available to the electronic device, determining whether the battery of the electronic device is charging and whether is it is being powered by battery or external power source; determining whether an upgrade of the locally stored digital asset should be performed based on the network performance ; upgrading to high quality version of the digital assets and storing locally the high quality version of the digital asset. Park and Evans respectively only teach system for comparing the list of files stored in the local device storage vs the list of files in the cloud storage and accordingly upgrade the locally stored files based on the information from the cloud and system for automatically proving high quality upgrades to clients upon the availability of new version. Thus the prior arts of record taking singly or in combination .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2. 	Claims 1-2 and 4-21 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444